Exami-nados la “Moción sobre reconsideración,” el escrito de opo-sición a la misma, así como las declaraciones juradas y cer-tificaciones .expedidas por el secretario de la corte de dis-trito, presentadas por ambas partes, y considerando en con-junto los datos adicionales suministrados, los cuales, si bien no demuestran error alguno cometido por esta corte, al dictar su resolución de mayo 28 ordenando la desestimación de la apelación, revelan ciertas circunstancias atenuantes y una negligencia más o menos excusable, cambiando así Fasta cierto punto el aspecto de abandono que presentaba el caso en la vista anterior, la corte en el ejercicio de su discreción y en bien de la justicia deja sin efecto su resolución de 28 de mayo desestimando la apelación en el presente caso y por la presente declara sin lugar la moción sobre desesti-mación quedando así restablecido el caso en el calendario de esta corte para los fines procedentes.